18‐1753‐cv 
     Burke v. New York City Transit Auth. et al. 
                                                                                                          
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                               
                                                SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
     (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING  TO  A 
     SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.   
      
 1          At a stated term of the United States Court of Appeals for the Second Circuit, held 
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
 3   York, on the 12th day of February, two thousand nineteen. 
 4    
 5           PRESENT:  RAYMOND J. LOHIER, JR., 
 6                             SUSAN L. CARNEY, 
 7                             RICHARD J. SULLIVAN, 
 8                                      Circuit Judges. 
 9           ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10           BRIAN BURKE, 
11    
12                             Plaintiff‐Appellant, 
13    
14                      v.                                                             No. 18‐1753‐cv 
15                                                                                  
16           NEW YORK CITY TRANSIT AUTHORITY; KRISTEN 
17           M. NOLAN, ESQ., NYCTA; LEONARD AKSELROD; 
18           NYP HOLDINGS, INC., DBA NEW YORK POST; 
19           KATHIANNE BONIELLO, 
20                      
21                     Defendants‐Appellees, 
22            
23           JOHN/JANE DOE ET AL., 
24                      
25                     Defendants. 
 1          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 2          FOR PLAINTIFF‐APPELLANT:                                       BRIAN BURKE, pro se, New York, 
 3                                                                         NY. 
 4    
 5          FOR DEFENDANTS‐APPELLEES                     Daniel Chiu, New York City   
 6          NEW YORK CITY TRANSIT                        Transit Authority, Brooklyn, 
 7          AUTHORITY, KRISTEN M. NOLAN,                 NY. 
 8          and LEONARD AKSELROD:                         
 9           
10          FOR DEFENDANTS‐APPELLEES                     GEOFFREY S. BROUNELL (Robert   
11          KATHIANNE BONIELLO and NYP                   D. Balin, on the brief), Davis   
12          HOLDINGS, INC., DBA NEW YORK                 Wright Tremaine LLP, New 
13          POST                                         York, NY.   
14           
15          Appeal from a judgment of the United States District Court for the Eastern 

16   District of New York (Eric N. Vitaliano, Judge). 

17          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND 

18   DECREED that the judgment of the District Court is AFFIRMED. 

19          Appellant Brian Burke, pro se, sued his former employer, the New York City 

20   Transit Authority (NYCTA), and several of its employees under various federal and 

21   state statutes and state common law.    He alleged that NYCTA officials orchestrated a 

22   harassment campaign against him for being a “whistleblower” and that the New York 

23   Post and one of its reporters (collectively, the “Post Defendants”) published a 

24   defamatory article about his lawsuit against NYCTA.    The District Court (Vitaliano, J.) 

25   dismissed Burke’s complaint for failure to state a claim but allowed him to amend his 



                                                       2
1    complaint with respect to his discrimination and retaliation claims.    Burke filed a 

2    second amended complaint, which the District Court also dismissed.    We assume the 

3    parties’ familiarity with the underlying facts and the record of prior proceedings, to 

 4   which we refer only as necessary to explain our decision to affirm. 

 5          We review de novo a district court’s dismissal of a complaint pursuant to Rule 

 6   12(b)(6), accepting all factual allegations as true, drawing all reasonable inferences in 

 7   the plaintiff’s favor, and interpreting the pleadings and briefs submitted by pro se 

 8   litigants to raise the strongest arguments that they suggest.    See Harris v. Mills, 572 

9    F.3d 66, 71‐72 (2d Cir. 2009).    The complaint must plead “enough facts to state a claim 

10   to relief that is plausible on its face.”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 

11   (2007). 

12         I.   Title VII and ADA Claims 

13                 A. Disparate Treatment 

14          To state a claim of disparate treatment discrimination under Title VII of the Civil 

15   Rights Act of 1964 (Title VII), 42 U.S.C. § 2000e‐2 et seq., or the Americans with 

16   Disabilities Act of 1990 (ADA), 42 U.S.C. § 12101 et seq., a plaintiff must allege an 

17   adverse employment action that occurred under circumstances giving rise to an 

18   inference of discrimination.    See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 



                                                    3
 1   (1973); Littlejohn v. City of New York, 795 F.3d 297, 311 (2d Cir. 2015).    To state an 

 2   ADA claim, the plaintiff must also show that he is disabled within the meaning of the 

 3   ADA.    Sista v. CDC Ixis N. Am., Inc., 445 F.3d 161, 169 (2d Cir. 2006).    Burke alleged 

 4   that he wears eyeglasses as an accommodation for his myopia and photophobia.     

 5          The District Court properly dismissed Burke’s disparate treatment claims arising 

6    from events in April 2014 because he failed to allege any resulting adverse employment 

 7   action.    See Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 85 (2d Cir. 2015).   

 8   In particular, although Burke alleged that defendants Kristen Nolan and Leonard 

 9   Akselrod ordered NYCTA supervisors to harass him over a two‐day period, he failed to 

10   allege that he was ever disciplined or had his job responsibilities or benefits reduced 

11   because of his disability.    See Galabya v. N.Y.C. Bd. of Educ., 202 F.3d 636, 640 (2d Cir. 

12   2000).    Nor did Burke adequately allege that any harassment he suffered due to his 

13   religion constituted more than “mere inconveniences or annoyances,” see Vega, 801 

14   F.3d at 89, or materially altered the terms and conditions of his employment, see 

15   Galabya, 202 F.3d at 640. 

16                 B. Hostile Work Environment 

17          Assuming without deciding that a hostile work environment claim is cognizable 

18   under the ADA, we do not view Burke’s complaint, even when read liberally, as 



                                                   4
 1   adequately alleging such a claim arising from the same events in April 2014.1    See 

 2   Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007).    In any event, because an ADA hostile 

 3   work environment claim would also require that Burke show that the treatment he 

 4   received was “sufficiently severe or pervasive to alter the conditions of his 

 5   employment,” Dollinger v. N.Y. State Ins. Fund, 726 F. App’x 828, 831 (2d Cir. 2018) 

 6   (quoting Tolbert v. Smith, 790 F.3d 427, 439 (2d Cir. 2015)), the claim would fail for the 

 7   same reasons as his Title VII harassment claim. 

 8                     C. Retaliation 

 9             We conclude that the District Court properly dismissed Burke’s Title VII 

10   retaliation claims, which require “a causal relationship between [a] protected activity 

11   and the adverse employment action.”    Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010).   

12   Burke argues that there was sufficient temporal proximity between the filing of his 

13   original federal complaint in March 2015 and his May 2016 termination.    We agree 

14   with the District Court that the year‐long lapse is too long to show causation under the 

15   circumstances.2    See Hollander v. Am. Cyanamid Co., 895 F.2d 80, 85–86 (2d Cir. 1990).   




     1
         See Dollinger v. N.Y. State Ins. Fund, 726 F. App’x 828, 831 (2d Cir. 2018). 

     2
      Burke alternatively argues that he was constructively discharged in April 2015, only weeks 
     after filing his lawsuit.    We do not consider this argument because he first raised it on appeal.   
     See Virgilio v. City of New York, 407 F.3d 105, 116 (2d Cir. 2005).

                                                         5
 1   Burke also alleges that the NYCTA stole over $30,000 from him as retaliation for filing 

 2   the instance case.    But Burke provides no other facts—such as when the money was 

3    earned or when it went missing—supporting this “naked assertion” of retaliation.   

 4   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). 

 5        II.      Defamation 

 6              The District Court also properly dismissed Burke’s defamation claims against the 

 7   Post Defendants.    In New York, “[a] civil action cannot be maintained against any 

 8   person, firm or corporation, for the publication of a fair and true report of any judicial 

 9   proceeding, . . . or for any heading of the report which is a fair and true headnote of the 

10   statement published.”    N.Y. CIVIL RIGHTS LAW § 74.    “For a report to be characterized 

11   as ‘fair and true’ within the meaning of the statute, thus immunizing its publisher from 

12   a civil suit sounding in libel, it is enough that the substance of the article be 

13   substantially accurate.”    Holy Spirit Ass’n for Unification of World Christianity v. N.Y. 

14   Times Co., 49 N.Y.2d 63, 67 (1979); see Shulman v. Hunderfund, 12 N.Y.3d 143, 150 

15   (2009).    And statements that are “pure opinion” are protected by the First Amendment 

16   and are not actionable as defamation.    Steinhilber v. Alphonse, 68 N.Y.2d 283, 289 

17   (1986).    We conclude that the Post article is not defamatory substantially for the 

18   reasons set forth in the District Court’s memorandum and order of September 23, 2016.     



                                                     6
 1       III.      Fair Labor Standards Act 

2               Burke argues that the District Court ignored his claim under the Fair Labor 

3    Standards Act (FLSA).    But as Burke acknowledged at oral argument, Burke did not 

4    make that claim until his second amended complaint, which the District Court allowed 

5    only for purposes of repleading his discrimination and retaliation claims.   

6    Accordingly, the District Court did not err in declining to consider this claim.   

 7   Moreover, even if we were to consider Burke’s FLSA claim, see Abbas, 480 F.3d at 639, 

 8   the claim would still fail.    Burke alleged that the NYCTA owes him money pursuant to 

 9   an employment contract, that he was not paid for 10 hours of overtime that he worked, 

10   and that he was not properly compensated for sick time and vacation days.    Given that 

11   Burke did not allege “a single workweek in which [he] worked at least 40 hours and 

12   also worked uncompensated time in excess of 40 hours,” his claims in this regard are 

13   insufficient.    See Lundy v. Catholic Health Sys. of Long Island Inc., 711 F.3d 106, 114 

14   (2d Cir. 2013); see also Nakahata v. New York‐Presbyterian Healthcare Sys., 723 F.3d 

15   192, 201 (2d Cir. 2013).        




                                                    7
1          We have considered Burke’s remaining arguments and conclude that they are 

2   without merit.    For the foregoing reasons, the judgment of the District Court is 

3   AFFIRMED. 

4                                             FOR THE COURT:   
5                                             Catherine O=Hagan Wolfe, Clerk of Court   




                                                 8